UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form10-K/A (Amendment No.1) ☒ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2016 ☐ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number001-36395 Cerulean Pharma Inc. (Exact name of registrant as specified in its charter) Delaware 20-4139823 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer
